Citation Nr: 0216818	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  97-13 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to retroactive payments of Survivors' and 
Dependents' Educational Assistance (Chapter 35 educational 
benefits) for courses completed from the fall 1990 term to 
the summer 1993 term at Central Florida Community College.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, and he died in April 1989.  The appellant is 
the veteran's daughter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 RO decision which denied the 
appellant's claim for retroactive payments of Chapter 35 
educational benefits for courses completed from the fall 
1990 term to the summer 1993 term at Central Florida 
Community College.

In a decision dated in December 1998, the Board denied the 
appeal.  The appellant then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2000 joint motion to the Court, the parties (the appellant 
and the VA Secretary) requested that the Board decision be 
vacated, and the case remanded.  By an October 2000 order, 
the Court granted the joint motion, and the case was 
subsequently returned to the Board.  By May 2001 
correspondence, the Board gave the appellant an opportunity 
to submit additional evidence and argument.  Additional 
arguments were provided by her representative in May 2002.  


FINDINGS OF FACT

1.  The veteran died in April 1989, and the appellant, who 
was born in September 1972, is his daughter.  In December 
1989, the veteran's surviving spouse filed a claim for 
service connection for the cause of the veteran's death in 
order to obtain Dependency and Indemnity Compensation (DIC).  
In April 1996, the Board granted service connection for the 
cause of the veteran's death.  In a May 1996 decision, the 
RO implemented the Board decision and awarded DIC to the 
veteran's widow (based on the finding of service connection 
for the veteran's death) effective from the veteran's death 
in April 1989, with first payment of DIC effective from May 
1989; and by that RO rating action, eligibility for Chapter 
35 educational benefits was also established.

2.  In September 1996, the appellant (daughter of the 
veteran) submitted a claim for Chapter 35 educational 
benefits for courses taken from the fall 1990 term to the 
summer 1993 term at Central Florida Community College.   


CONCLUSION OF LAW

The appellant meets the requirements for payment of Chapter 
35 educational benefits for courses completed from the fall 
1990 term to the summer 1993 term at Central Florida 
Community College.  38 U.S.C.A. § 5113 (West 1991 & Supp. 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 1966 to 
September 1968.  He died in April 1989.  In December 1989, 
his surviving spouse filed an "Application for Dependency 
and Indemnity Compensation or Death Pension by a Surviving 
Spouse or Child," in which she identified the appellant as a 
dependent child, and enclosed her birth certificate showing 
that the appellant was born in September 1972.  

In a February 1990 rating decision, the RO denied service 
connection for the cause of the veteran's death, and also 
determined that basic eligibility for Chapter 35 educational 
benefits was not established.  (Chapter 35 eligibility may 
be established by a finding that the veteran's death was 
service-connected.)  The widow appealed, and in an April 
1996 decision, the Board granted service connection for the 
cause of the veteran's death.  In a May 1996 rating decision 
implementing the Board determination that death was service-
connected, the RO made service connection for the cause of 
the veteran's death effective with his April 1989 death, 
with first payment of DIC to his widow to start in May 1989, 
and the RO also granted basic eligibility to Chapter 35 
educational benefits.  

In September 1996, the appellant filed a claim for Chapter 
35 educational assistance for courses completed from the 
fall 1990 term to the summer 1993 term at Central Florida 
Community College.  She appealed the RO's denial of her 
claim, and in December 1998, the Board denied the appeal on 
the basis that the regulations then in effect specifically 
prohibited payment of benefits prior to the date one year 
before receipt of the claim and the enrollment 
certification.

As noted above, the appellant appealed to the Court, and, in 
an October 2000 joint motion for remand filed by the 
parties, it was requested that the case be reviewed in light 
of revisions to 38 C.F.R. § 21.4131, which provided less 
restrictive effective dates for awards of educational 
assistance.  The parties directed the Board to ascertain 
whether the revised regulations would yield a more favorable 
result.  However, under both the old and new versions of 
38 C.F.R. § 21.4131, the commencement date of an award of 
educational assistance may not be earlier than one year 
prior to the date of claim.  38 C.F.R. § 21.4131(a) (1998); 
38 C.F.R. § 21.4131(d) (2002).  Moreover, any liberalizing 
effect of the revised regulation is, by its terms, not 
applicable prior to its effective date, which is June 3, 
1999.  38 C.F.R. § 21.4131(f); 64 Fed. Reg. 23769 (1999).  

Nevertheless, in November 2000, subsequent to the Court's 
order, a statute pertaining to effective dates of 
educational benefits was amended.  38 U.S.C.A. § 5113 (West 
1991 & Supp. 2002).  The law now provides that under certain 
circumstances, when determining the effective date of an 
award of Chapter 35 educational benefits, the VA may 
consider an otherwise eligible person's application as 
having been filed on her eligibility date, if that 
eligibility date is more than one year before the date of 
the initial rating decision.  38 U.S.C.A. § 5113(b)(1).  For 
this purpose, "initial rating decision" means the VA rating 
decision which establishes service connection for the cause 
of death or establishes permanent and total service-
connected (i.e., the bases for eligibility for Chapter 35 
educational benefits).  38 U.S.C.A. § 5113(b)(3)(C).  Under 
this new law, the applicant (A) must submit to the VA an 
original application for educational assistance under 
Chapter 35 within one year of the date that the VA makes the 
rating decision; (B) claims such educational assistance for 
pursuit of an approved program of education during a period 
preceding the one-year period ending on the date on which 
the application was received by the VA; and (C) would have 
been entitled to such educational assistance for such course 
pursuit if such an application had been submitted on the 
individual's eligibility date.  38 U.S.C.A. § 5113(b)(2).  

The appellant submitted her initial application for Chapter 
35 educational benefits in September 1996, within one year 
after the April 1996 Board decision which granted service 
connection for the cause of the veteran's death (and also 
within one year after the May 1996 RO rating decision which 
implemented the Board decision).  She claimed Chapter 35 
educational benefits for pursuit of a program for the period 
from fall 1990 to summer 1993, which preceded April 1995 
(one year prior to the Board decision granting service 
connection for the cause of the veteran's death), and she 
would have been entitled to educational assistance during 
that time period, had an application been submitted on the 
effective date of her eligibility period.  In this regard, 
eligibility started with the veteran's death in April 1989, 
and the appellant was between the ages of 18 and 26 while 
attending college from the fall 1990 to the summer 1993.  

Further, "[t]he amendments [to 38 U.S.C. § 5113] shall apply 
to applications first made under section 3513 of title 38, 
United States Code, that-- 
"(1) are received on or after the date of the enactment of 
this Act; or 
"(2) on the date of the enactment of this Act, are pending 
(A) with the Secretary of Veterans Affairs, or (B) 
exhaustion of available administrative and judicial 
remedies."  Act Nov. 1, 2000, P.L. 106-419, Title I, 
Subtitle B, § 113(b), 114 Stat. 1832.  

Since the appellant's claim was still pending exhaustion of 
agency and judicial remedies at the time of the enactment of 
the amendments, the liberalizing law is applicable, and she 
is entitled to Chapter 35 educational benefits for a program 
of education undertaken from the fall 1990 term to the 
summer 1993 term at Central Florida Community College.

Although the evidence of record does not indicate whether 
her program of education was an approved program, the only 
question which has been addressed by the RO and developed 
for appellate consideration is whether she is eligible for 
retroactive educational assistance for that period.  Based 
on the amended law, the Board finds she is eligible and 
entitled to retroactive Chapter 35 educational assistance, 
if her program of education was one that is approved by VA.  


ORDER

Entitlement to retroactive payments of Chapter 35 
educational benefits for courses completed from the fall 
1990 term to the summer 1993 term at Central Florida 
Community College is granted.   


		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

